DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: In line 7 of page 4 of claim 2, “curbed shape” should read –curved shave--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “greater than between the end portions”. It is noted that this phrase lacks an object so that is unclear what is being greater.
For examination purposes, claim 2 is construed as –greater than the width between the end portions--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2015-194324 A) in view of Heyn (DE 1064538 B).
Regarding claim 1, Tanaka (Fig. 1-6) discloses a header plateless type heat exchanger (Figs. 1-6), the heat exchanger comprising a plurality of flat tubes (2, see Fig. 2), each of the flat tubes comprising a pair of plates (2a and 2b), each of the plates including a pair of mutually opposed, upright, lengthwise side walls (the two bent up side walls perpendicular to the plate surface with dimples 14), each respective one of the side walls being situated on a respective side of the plate (left and right sides of the plates 2a and 2b, with respected to Fig. 2), each of the plates having a portion in which the plate is deformed (portion between “1” and “11”, see annotated figure 4 below) in a direction parallel to and away from the side walls (the portion includes a vertical direction which is parallel to and away from the side walls), the pair of plates being fitted together while facing each other to form a respective one of the flat tubes (the plates 2a and 2b are fitted together as shown in Fig. 2 with their inner sides facing each other), the deformed portions of the pair of plates forming an expanded portion of the flat tube (the deformed portions forming expansion portions 1 in the tubes 2), and end edges of the expanded portion of the flat tube (1a) comprising a mouth of the flat tube (an opening of the tube 2, see Fig. 4); and
a heat exchanger core (3) in which a plurality of the flat tubes (2) are stacked upon each other (see Fig. 2) and are brazed and joined to each other at the expanded portions 
the heat exchanger is configured so that a first fluid flows from the mouth of each of the flat tubes into the inside (exhaust 8 flow into the tubes 2) thereof and a second fluid circulates on the outside thereof (cooling water 9 flows outside and between the tubes 2).

    PNG
    media_image1.png
    384
    867
    media_image1.png
    Greyscale

Tanaka fails to disclose wherein a recessed groove portion that is recessed inward is formed, extending across, in a direction orthogonal to faces of the side walls, a face of each of the plates which forms a respective outer face of a respective one of the flat tubes, the recessed groove portion is proximate to the expanded portion and parallel to a length of the expanded portion in the direction orthogonal to the faces of the side walls, the face of the plate across which the recessed grooved portion is formed comprises surfaces of the recessed groove portion, and a projecting part that is inverse to the recessed groove portion is formed across, in a direction orthogonal to the faces of the side walls, a face of each of the plates which forms a respective inner face of a respective one of the tubes, and

Heyn discloses wherein a recessed groove portion (constriction 6) that is recessed inward is formed (a groove side of the constriction 6), the recessed groove portion is proximate to the expanded portion (the constriction is proximate to expanded portion 4) and parallel to a length of the expanded portion in the direction orthogonal to the faces of the side walls (the construction 6 has a portion parallel to the side of the expanded portion 4 and orthogonal to the faces of side walls, see annotated figure 1 and 2 below), and a projecting part (a protruding side of the constriction 6 at inner side) that is inverse to the recessed groove portion.

    PNG
    media_image2.png
    288
    579
    media_image2.png
    Greyscale

Since the constriction 6 is provided between expanded portion 4 and tube body 1 in Heyn, the constriction 6 may be provided in “deformed portions” of the tubes 2 indicated in the annotated figure of Takaka above. As a result, the combination of Tanaka and Heyn discloses the following limitations: the recessed groove portion (6) extending across, in a 
the face of the plate across which the recessed grooved portion is formed (at “deformed portions” indicated in the annotated figure of Tanaka above) comprises surfaces of the recessed groove portion (surfaces of the groove side of constriction 6),
a projecting part (a protruding side of the constriction 6 at inner side) is formed across, in a direction orthogonal to the faces of the side walls, a face of each of the plates which forms a respective inner face of a respective one of the tubes (the protrusion side of constriction 6 includes a portion which extends across horizontal inner faces of the plates 2a and 2b, in a direction orthogonal to the two vertical side walls of the plates), and
the heat exchanger is configured so that a first fluid flows from the mouth of each of the flat tubes into the inside thereof (exhaust gas flows inside the tubes 2) and a second fluid circulates on the outside thereof, including in the recessed groove portion (the water circulates at the groove side of the constriction 6 on outside of the tubes 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided disclose wherein a recessed groove portion that is recessed inward is formed, extending across, in a direction orthogonal to faces of the side walls, a face of each of the plates which forms a respective outer face of a respective one of the flat tubes, the recessed groove portion is proximate to the expanded portion and parallel to a length of the expanded portion in the direction orthogonal to the faces of the side walls, the face of the plate across which the recessed 
Regarding claim 2, Tanaka as modified further discloses wherein a width, in a direction parallel to a length direction of the side walls, of the expanded portion of each of the flat tubes is, at both end portions of the expanded portion in a direction of the expanded portion orthogonal to the faces of the side walls (see the “width” in annotated figure 3 below, in a direction parallel to the side walls which is in horizontal direction of Fig. 3, at both left and right end portions of the expansion portions 1, see the annotated figure 3 below, which extend orthogonal to the side walls), greater than between the end portions (the “width” is greater than the width t which is between the two left and right end portions), each of the end portions of the expanded portion is configured as a flat triangle or a curved shape (the left and right end portions each include a curved portion away from the side walls), and portions of the flat triangle or curved shape lying nearer to the side wall than other portions of the flat triangle or curved shape are wider, than the other portions of the flat triangle or curved shape (the part of the curved portion nearer to the side wall is wider than and gradually reduce its width to another part of the curved portion away from the side walls, i.e., the width t).

    PNG
    media_image3.png
    813
    1212
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Currently, new reference Heyn (DE 1064538 B) is relied upon the teaching of the recessed groove portion provided in heat exchanger tubes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/F.K.L/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763